COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO. 2-07-356-CV
 
 
DAVID R. REYNA                                                                APPELLANT
 
                                                   V.
 
DEBORAH HARDEE AND                                                       APPELLEES
YELLOW TRANSPORTATION,
INC.                                                         
 
 
                                               ----------
 
         FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------
Appellant filed a timely notice of appeal from the
trial court=s July 18, 2007
order.  The trial court subsequently
vacated its July 18, 2007 order on October 18, 2007, while it still had plenary
jurisdiction over the case.  See Tex. R. Civ. P. 329b(e).




On October 22, 2007, we informed
the parties that it appeared the trial court=s action
rendered this appeal moot and that the appeal would be dismissed as moot
unless, on or before November 1, 2007, appellant filed a
response showing grounds for continuing the appeal.  Appellant responded, informing the court that
he would not be proceeding with the appeal.
Therefore, we dismiss the appeal as moot on our
own motion.  See Tex. R. App. P. 42.3(c), 43.2(f).
PER CURIAM
PANEL D:  MCCOY, J.;
CAYCE, C.J.; and LIVINGSTON, J.
DELIVERED:  November 15, 2007




[1]See Tex. R. App. P. 47.4.